 

Case 1:20-cv-04627-GBD Document 14 Filed 08/25/20 Page 1 of 1

a Sheppard, Mullin, Richter & Hampton LLP
SheppardMullin 70 West Madison Street, 48" Floor
Chicago, Iilinais 60602

342.499.6300 main
ae ate tn, 312.499.6301 fax

 
 
 
 

me www. sheppardmulfin.com
Usp sa oy
CMR? ‘
[POC MON David M. Poell
PB ym my ey avid M. Poe
PeLncyT WLS 312.499.6349 direct

dpoell@sheppardmullin.com
August 25, 2020

4
VIA ECF

SQORDERED:
Honorable George B. Daniels

United States District Judge & D Orinda,

 

 

Southern District of New York D

Daniel Patrick Moynihan U.S. Courthouse Copsey aniels, U.S.D.J.
500 Pear! Street

New York, NY 10007 Dated: AUG 25 2020

 

Re: William P. Sawyer, M.D. v. Paragon Private Health, LLC
Civil Action No. 1:20-cv-04627-GBD

Dear Judge Daniels:

We represent Defendant Paragon Private Health, LLC (“Defendant”) in connection with the above-
referenced matter. Defendant waived formal service, and Defendant’s response is due on or before August
31, 2020, (See Dkt. 9.) As Defendant requires additional time to review the allegations and prepare its
initial response to the Complaint, I made a request for an extension to Mr. Brian Wanca, Plaintiff's counsel,
who has consented to extend the Defendant’s time to respond to the Complaint to September 14, 2020.

Accordingly, we write to request a brief, two-week extension of time for Defendant to respond to
the Complaint, to and including September 14, 2020.

Pursuant to Your Honor’s Individual Rules, Defendant states that there have been no previous
requests for an adjournment or extension, and such an extension will not affect any scheduled dates for this
matter.

Please feel free to contact me if Your Honor desires any additional information.

Respectfully submitted,
/si David M. Poell
David M. Poell

for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
Counsel for Defendant (admitted pro hac vice)

cc: Counsel of Record (via ECF)

 
